Citation Nr: 0309211	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic imbalance as secondary to service-connected 
defective hearing and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to February 1946.  This case comes before the Board of 
Veterans' Appeals (Board) from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  A hearing before a hearing officer 
was conducted at the RO in February 2000.  


REMAND

Review of the record shows that by March 2003 letter the 
veteran was asked to clarify whether he wanted to attend a 
hearing before the Board.  The letter also indicated that in 
the event that the veteran did not respond to the letter 
within 30 days of the date of the letter, the Board would 
assume that he still desired such a hearing, and would make 
arrangements for such a hearing to be so scheduled.  The 
veteran did not respond to this March 2003 within the 
requisite period of time (30 days).  

Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board.  He should also be 
offered (as an alternative) the 
opportunity for a videoconference hearing 
before a Member of the Board.  When the 
hearing is accomplished, the case should 
be processed in accordance with 
established appellate procedures.   


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




